 

 

 

 

 

 

 

 

 

USDC SDNY Som A we
DOCUMENT ck 9 0 =
ELECTRONICALLY PILED < cea. 3 9
DOCH | Se C8 CO Ww
UNITED STATES DISTRICT COURT DATE FILED: “yn Lle o14 | ffs 7
SOUTHERN DISTRICT OF NEW YORK an! ‘ =
werner nen nen enn nnn nennnnen nn nennemennan w--X “oUF
SAUDY GUERRERO, —5 8
Petitioner, ORDER ( is
. ra =
Vv. ; 19 CV 4130 (VB) g
; 14 CR 768-09 (VB) g 5
UNITED STATES OF AMERICA, 3 &
Respondent.
oo --- x

 

By Order dated August 9, 2019, the Court, at the government’s request, directed
petitioner to return an executed “Attorney-Client Privilege Waiver (Informed Consent)” form by
no later than October 11, 2019. The August 9 Order also directed the government to file an
answer to the Section 2255 petition within 30 days of the docketing of the executed waiver and

consent form, (Doc. #384 in 14cr768).
Petitioner complied with the August 9 Order by returning the executed waiver and
consent form on September 6, 2019. The form was docketed on that date. (Doc. #387 in

14cr768). Therefore, the government’s answer was due October 7, 2019. As of today, the
government has not filed an answer, which is now more than one month past due.

This is the second time in this case that the government has missed a deadline without
excuse or explanation. (See Doc. #380 in 14cr768).

Accordingly, it is HEREBY ORDERED:

By December 3, 2019, the government shall submit a letter explaining why it missed
the deadline for filing an answer, and why it did not seek an extension before that

deadline expired.

1.

By December 17, 2019, the government shall file its answer to the 2255 petition.

Petitioner shall have thirty days from the date on which he is served with the
government’s answer to file a response. Absent further order, the motion will be

considered fully submitted as of that date.

To ensure that the government is notified of this Order, Chambers will email a copy
of this Order to the Assistant U.S. Attorneys who have appeared in case no. 14cr768.
Chambers will also mail a copy of this Order to petitioner.

Dated: November 26, 2019
White Plains, NY
SO ORDERED:

Dre

 

Vincent L. Briccetti
United States District Judge
